Citation Nr: 1142981	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO decision, which denied a claim for service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A May 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided an audiological examination for his bilateral hearing loss claim most recently in December 2007.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough and complete.  The Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently has hearing loss as a result of acoustic trauma he suffered during his active duty service.  Specifically, the Veteran has asserted that he was exposed to noise from jet engines and aircrafts with very little hearing protection and noise from an auxiliary power unit.  He has also asserted that his sleeping quarters were directly under the catapults that launched the aircraft from the carrier and which fired almost every day. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of hearing loss of either ear.  On a June 1960 enlistment Report of Medical Examination, the Veteran was noted as scoring a 15 out of 15 bilaterally on a whispered voice test.  

A March 1964 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
0 (10)
5 (10)
LEFT
0 (15)
-5 (5)
 0 (10)
15 (25)
15 (20)
The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

An August 1964 summary report of examination for organic hearing loss conducted by the Veteran's employer reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
5
10
15
LEFT
20
15
5
10
10

An October 1972 summary report of examination for organic hearing loss conducted by the Veteran's employer reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
10
X
45
LEFT
10
0
10
X
40

The Board notes that the document that recorded the August 1964 and October 1972 audiological results noted the necessary conversion between ASA to ISO & ANSI.  As such, the Board presumes that the necessary conversions were completed based on the acknowledgement of such conversions and because there is no evidence to the contrary. 

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination July 2007.  The examiner reviewed the claims file and noted the Veteran's complaints of being unable to hear when people are not looking directly at him and when the television is on.  The Veteran reported that he believes his hearing loss began in the 1960's when he was exposed to jet engine noise with no ear protection initially.  Eventually, he was provided with earmuffs to wear.  There was an auxiliary power unit inside the aircraft.  The Veteran reported no occupational or recreational noise exposure.  The Veteran reported an onset of tinnitus in the 1960's when around jet engine noise.  Upon examination, the auditory threshold at 4000 Hertz was recorded at 75 decibels for the right ear and 70 decibels for the left ear.  As such, the criteria for hearing loss as set forth in 38 C.F.R. § 3.385 has been met bilaterally.  The examiner concluded by noting that hearing loss is not caused by or a result of military noise exposure.  The examiner noted that hearing was within normal limits from 500 to 6000 Hertz in March 1964 upon release from duty.  A whispered voice tests upon enlistment in June 1960 was 15 out of 15 bilaterally.  The examiner noted that hearing was within normal limits at release from active duty bilaterally.  The examiner noted that the entrance audiogram used the whispered voice test, which is not calibrated, is not sensitive to high frequency hearing losses, and is not ear specific, and, therefore, should not be used for rating purposes. 

More recently, the Veteran underwent a VA examination in December 2007.  The examiner reviewed the claims file and noted that the audiogram at separation in March 1964 indicated hearing was within normal limits.  The examiner acknowledges that it is noted in the claims file that these results are in the ASA standard.  When the results are converted to ISO/ANSI standards, the results remain within normal limits.  The examiner noted that a civilian employment audiogram date August 1964 indicated hearing was within normal limits.  At this examination, the Veteran reported military noise exposure from aircraft, jet engine power supplies, and aircraft catapult equipment.  The examiner noted that the Veteran had occupational noise exposure providing assembly and repair work in an IBM manufacturing facility.  The Veteran denied recreational noise exposure.  Upon examination, the auditory threshold at 4000 Hertz was recorded at 75 decibels for the right ear and 70 decibels for the left ear.  As such, the criteria for hearing loss as set forth in 38 C.F.R. § 3.385 has been met bilaterally.  The examiner concluded by noting that the Veteran's hearing was within normal limits to a severe high frequency sensorineural hearing loss bilaterally.  The Veteran's hearing was within normal limits at both his military separation physical and on his civilian employment audiogram shortly thereafter.  The Veteran's hearing loss was not incurred in military service. 

The Board has also reviewed the relevant private treatment records.  The claims file contains private medical records from the Veteran's employer documenting hearing loss in the 1970's through the 1990's.  These private medical records reflect that, as early as 1970, the Veteran was placed on a permanent profile which restricted him from noisy areas.  In an undated medical record from his employer, it was noted that he had 4 years of working with jet engines from 1960 to 1964, he went to the racetrack twice a year with hearing protection, he used a chainsaw for 2 hours per month with hearing protection, and he used a table saw for 2 to 3 hours per week with protection.    

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran's hearing loss was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's hearing loss was not incurred in military service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of hearing loss of either ear to service, this claim must be denied on a direct basis.

The Board notes the representative's contention set forth in the October 2011 Written Brief Presentation that the Veteran's hearing was not appropriately evaluated at induction.  Specifically, a whispered voice test was used at induction.  While the Veteran underwent a whispered voice test upon entrance into service, as opposed to having testing conducted at each pertinent frequency, this factor was taken into consideration by the December 2007 VA examiner and a negative opinion was rendered regardless.  As noted above, the examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this opinion to be probative with regard to the matter on appeal.

The Board also notes the representative's contention set forth in the October 2011 Written Brief Presentation that the grant of service connection for tinnitus indicates some level of damage to the Veteran's hearing.  However, the fact that service connection has been granted for tinnitus does not supersede the fact that the most probative medical evidence of record on the matter specifically indicated that the Veteran's hearing loss was not incurred in service.  

Finally, the Board notes the request of the Veteran's representative in the October 2011 Written Brief Presentation that, if the issue cannot be granted, the claim should be remanded on the bases that the July 2007 VA opinion failed to offer a rationale for its opinion.  However, as noted, a new VA opinion was already obtained in December 2007.  This opinion is based on the rationale outlined above.

The Board acknowledges the Veteran's contentions that he was exposed to noise during service and has a current bilateral hearing loss disability as a result of his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  While the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the opinion of the December 2007 VA opinion, who considered the Veteran's report but also relied on the objective results of audiograms obtained at separation.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


